Exhibit 10.1

 





EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this "Agreement") is made as of this 15th
day of April 2019, by and between OLD LINE BANK, a Maryland-chartered trust
company exercising the powers of a commercial bank (the "Bank" or "Employer"),
and William J. Bush, a resident of the State of Maryland (the "Employee").

 

WHEREAS Employee has been employed by Employer since April 30, 2007; and

 

WHEREAS the Employer and the Employee desire to memorialize the terms of
Employee's employment herein.

 

NOW THEREFORE, in consideration of the premises, the benefits provided to each
party hereunder and the mutual promises made herein, the adequacy and
sufficiency of such consideration being hereby acknowledged by the parties, the
parties agree as follows:

 

1.                  Employment. The Bank hereby employs the Employee as
Executive Vice President of Commercial Lending and agrees to continue to employ
the Employee in that position (or in any other position approved by the Bank)
during the term of this Agreement, except as otherwise provided below.

 

2.                 Term. The initial term and any extensions thereof are
referred to herein as the "Term." The initial Term of this Agreement expires on
March 31, 2021. The Term of this Agreement is two years. On September 30 2019
and on each succeeding consecutive March 31st and September 30th (each an
"Anniversary Date") while this Agreement is in effect, the Term shall be
automatically extended for a period of six months unless the Employer or the
Employee informs the other at least 60 days prior to such Anniversary Date of
their decision to not renew.

 

3.                 Compensation. The Employee's salary under this Agreement
shall be $250,000 per annum, payable on a bi-weekly basis ("Base Salary"). The
Employee's Base Salary will be reviewed by the Board of Directors annually, and
the Employee will be entitled to receive annually an increase in such amount, if
any, as may be determined by the Board of Directors.

 

4.Duties.

 

A.                During the term of this Agreement, the Employee shall serve as
Executive Vice President of Commercial Lending. He shall have such powers and
shall perform such duties that are incident and customary to this office, and as
granted and assigned to him by the Chief Executive Officer ("CEO") and/or the
Board of Directors.

 

B.                The Employee shall devote his full time, attention, skill, and
energy to the performance of his duties under this Agreement, and shall comply
with all reasonable professional requests of the Bank; provided, however, that
the Employee will be permitted to engage in and manage personal investments and
to participate in community and charitable affairs, so long as such activities
in the judgment of the Bank's CEO do not create a conflict of interest or
interfere with the performance of his duties under this Agreement. In
furtherance of this commitment, the Employee shall disclose all positions he
holds with other organizations and any ownership interests he has in other
business entities where he may influence or control management decisions. Such
disclosures shall be made at the commencement of the Employee's employment and
from time-to-time throughout his employment where his circumstances have changed
to make such a disclosure appropriate.





 



 

 



C.                The Employee shall immediately notify the Company of (i) his
own illness and consequent absence from work or (ii) any intended significant
change in his plans to work for the Company.

 

5.Vacation, Sick and Personal Leave.

 

A.                The Employee shall be entitled to a total of 20 days of paid
vacation each calendar year, which he may use in accordance with the Bank's
announced policy that is in effect from time-to-time. The Employee may take his
vacation at such times that do not interfere with the performance of his duties
under this Agreement.

 

B.                 The Employee shall be entitled to paid sick leave and paid
personal leave as is provided in the Employer's policies then in effect.

 

6.                 Expenses. The Bank shall reimburse the Employee for all
reasonable expenses incurred in connection with his duties on behalf of the
Bank, provided that the Employee shall keep and present to the Bank records and
receipts relating to reimbursable expenses incurred by him. Such records and
receipts shall be maintained and presented in a format, and with such
regularity, as the Bank reasonably may require in order to substantiate the
Bank's right to claim income tax deductions for such expenses. For any
expenditure in excess of $500.00, the Employee must obtain written approval from
the CEO if he is to be reimbursed for the expense. Without limiting the
generality of the foregoing, the Employee shall be entitled to reimbursement for
any business-related travel, business-related entertainment and other costs and
expenses reasonably incident to the performance of his duties on behalf of the
Bank.

 

7.Fringe Benefits.

 

A.                 Insurance. The Employee shall receive health insurance,
consistent with the terms set forth in the plan established by the Bank for its
employees. The Bank shall also pay the premiums for Employee to receive the
following insurance, consistent with the terms set forth in the plans
established by the Bank for its employees: dental; life; short-term disability;
and long-term disability.

 

B.                 Banking. The Bank shall not charge the Employee for use of a
savings account, checking account or debit card issued by the Bank. The Employee
is eligible to have his paychecks deposited directly in any account he has with
the Bank or elsewhere.



 





2

 

 



8.Termination of Employment.

 

A.                This Agreement shall terminate prior to the expiration of its
Term only upon and on the occurrence of the following:

 

(i)                on the death of the Employee in which event all unvested
stock options previously granted to the Employee shall immediately vest and the
Employer shall have no further obligation to the Employee other than payment of
any unpaid salary and any contractually committed obligations to provide the
Employee with vested benefits pursuant to a salary continuation agreement,
supplemental life insurance agreement, or other form of retirement plan
("Retirement Benefits") in effect as of the date of death;

 

(ii)              on the date the Employee becomes physically or mentally
incapacitated to the extent he has been unable to perform his duties under this
Agreement for a period of 60 consecutive days and, in order to assist the Bank
in making such determination, the Employee agrees to make himself available for
medical examination by one or more physicians chosen by the Bank and grants to
the Bank and such physicians access to all relevant medical information,
including copies of the Employee's medical records and access to the Employee's
own physicians, in which event Employer will have no further obligation to the
Employee other than payment of any unpaid salary and Retirement Benefits as of
the date of disability;

 

(iii)            on the effective date of the Employee's voluntary resignation
for Good Reason (which for purposes of this Agreement is defined as "a change in
location of the Employer's principal office that results in the Employee's
commuting distance being at least 50 miles greater than the Employee's commuting
distance on the date of this Agreement" and which shall not occur unless (a)
Employee notified the Employer of such condition within 90 days of its
occurrence, (b) the Employer did not remedy such condition within 30 days, and
(c) Employee resigned for Good Reason within 12 months of the condition) in
which event (a) the Employer shall pay to the Employee a lump sum payment equal
to the Employee's salary (at the amount of such salary on the date of
resignation) over the remaining Term, and the Employer shall pay such lump sum
payment within ten business days of the effective date of termination of the
Employee's employment, (b) all unvested stock options previously granted to the
Employee shall immediately vest, and (c) the Employee shall be entitled to
payment of any unpaid salary and Retirement Benefits as of the effective date of
termination of the Employee's employment pursuant to such resignation;

 

(iv)            on the effective date of the Employee's voluntary resignation
without Good Reason in which event the Employer will have no further obligation
to the Employee other than payment of any unpaid salary and Retirement Benefits
as of the date of voluntary resignation;



 

 

3

 



 



(v)       on the date the Employer terminates the Employee for "cause" as
defined below in which event the Employer will have no further obligation to the
Employee other than payment of any unpaid salary and Retirement Benefits as of
the date of termination; or

 

(vi)       on the date the Employer terminates the Employee other than for cause
in which event (a) the Employer shall pay to the Employee a lump sum payment
equal to the Employee's salary (at the amount of such salary on the date of
termination) over the remaining Term, and the Employer shall pay such lump sum
payment within ten business days of the effective date of termination of the
Employee's employment, (b) all unvested stock options previously granted to the
Employee shall immediately vest, and (c) the Employee shall be entitled to
payment of any unpaid salary and Retirement Benefits as of the effective date of
termination of the Employee's employment.

 

B.                Termination for Cause. Notwithstanding the provisions of
Section 2 above, the Employee's employment (and all of his rights and benefits
under this Agreement) shall terminate immediately after written notice upon the
happening of any one or more of the following events, which constitute " cause":
(i) the Employee has breached, in any material respect, a provision of this
Agreement; (ii) the Employee refuses to perform the duties of his employment
under this Agreement in any material respect; (iii} the Employee has committed
any act or omission materially and adversely affecting his reputation or that of
the Bank or any of its affiliates or materially and adversely affecting any
product, policy, program or service offered through or developed by the Bank or
any of its affiliates; (iv} the Employee is convicted of or pleads guilty to a
charge of any felony or of any lesser crime involving fraud or moral turpitude
or directed against the Bank, its affiliates or any of their shareholders,
employees, agents or contractors; (v} the Employee commits any other act which
is inconsistent with the good faith fulfillment of his responsibilities as an
employee of the Bank or is done with the intent to harm the Bank, its affiliates
or any of their shareholders, employees, agents or contractors; (vi) the
Employee violates any material statute, rule or regulation of any federal, state
or local governmental authority pertaining to the marketing, sale, solicitation
or offer of any product, policy or program of the Bank or its affiliates; and
(vii) the Employee commits any other act or omission which an arbitrator or a
court of competent jurisdiction justifies as grounds for dismissal for cause.

 

C.                 Unused Vacation. Sick and Personal Leave. The Employee shall
be eligible to receive the remaining balance of his unused vacation and personal
leave at the termination of his employment only if he is not terminated for
"cause" as defined above and he returns all Bank property to the Bank prior to
his final day of employment. Employee shall have no right to receive any unused
sick leave. If the Employee fails to return any Bank property prior to his last
day of employment, the Employee authorizes the Bank to deduct from his final
paycheck the reasonable cost (not value} of that item. In the event that the
Employee elects to

terminate his employment, he must provide the Company with 60 days' notice as
provided above in order to receive the remaining balance of his unused vacation
and personal leave.



 

4

 



 

9.Non-Competition Agreement.

 

A.                The Employee agrees that, for one year following termination
from the Bank, regardless of reason, he will not, as an individual, stockholder,
officer, director, partner, agent, employee, consultant, or representative, act
for or on behalf of or have any interest, direct or indirect, in any business
similar to or competitive with the Bank's business within a 25-mile radius of
the main office of the Bank exclusive of the State of Virginia or Washington,
D.C.

 

B.                The Employee agrees, during the period of employment and for
one year following the termination of employment, not to solicit or sell or
attempt to solicit or sell, for his own account or on behalf of any person or
corporation other than the Bank, services or products that are competitive with
the services or products of the Bank to any customer or client to which the
Employee (or employees under her managerial control) has solicited or sold any
services or products on behalf of the Bank during any part of the two years
immediately preceding the termination of his employment. This restriction shall,
in the case of a multi-location customer or client, apply to the location or
locations where the Employee (or employees under his managerial control)
solicited or sold services or products, as well as any offices of that customer
or client within a 25-mile radius of the main office of the Bank.

 

C.                The Employee agrees, during the period of employment and for
one year following termination, not to perform or render services or attempt to
perform or render services, for his own account or on behalf of any person or
corporation other than the Bank, for any customer or client of the Bank for
which the Employee (or employees under his managerial control) has performed any
services, during any part of the two years immediately preceding the termination
of his employment. This restriction shall, in the case of a multi-location
customer or client, apply to the location or locations where the Employee (or
employees under her managerial control) performed or rendered services, as well
as any offices of that customer or client within a 25-mile radius of the main
office of the Bank.

 

D.                The Employee agrees, during the period of employment and for
one year following termination, not to solicit or hire, either directly or
indirectly, any current employee of the Bank to work or perform services for his
own account or on behalf of any person or corporation other than the Bank, or
attempt to induce any employee to leave the employ of the Banlc to work for the
Employee or any other person, firm or corporation.

 

E.                 The Employee acknowledges that any breach of these provisions
will cause irreparable harm to the Bank and entitle the Bank to injunctive or
other equitable relief, as well as damages. In the event of a breach of
Paragraphs A through C of this Section, the Employee shall pay to the Bank
liquidated damages equal to any money received by the Employee due to violation
of these Paragraphs, as well as court costs and reasonable attorneys' fees
incurred by the Bank to enforce this Agreement. In the event of a breach of
Paragraph D of this Section, the Employee shall pay to the Bank liquidated
damages equal to any money received by the Employee due to violation of this
Paragraph or the equivalent of the most recent one year's salary (at the
company) of the hired solicited employee, whichever is greater. Additionally,
the Employee agrees to pay the Bank court costs and reasonable attorneys' fees
incurred by the Bank to enforce this Agreement.



 

5

 





 



10.                  Trade Secrets, Confidential Information and Intellectual
Property. The Employee acknowledges that and as a result of his employment with
the Bank, the Employee has, is and will be making use of, acquiring, and adding
to information of a special and unique nature and value relating to the Bank' s
intellectual property, trade secrets and other confidential information. In that
regard, the Employee agrees to the following:

 

A.                The Employee shall not, at any time during or following his
employment with the Bank, divulge or disclose, or employ for any purpose
whatsoever, any of the Bank's trade secrets or other confidential information
that have been obtained by or disclosed to the Employee as a result of the
Employee's employment by the Bank. For purposes of this Agreement, "trade
secrets or other confidential information" shall mean all information which is
used in the Bank's business and which gives the Bank the opportunity to obtain
advantage over its competitors who do not know or use such information,
regardless of whether written or otherwise, including, but not limited to, trade
secrets, business methods, business plans, financial data, customer lists and
contracts, pricing plans, marketing plans or strategies, security devices,
product information, billing procedures, employee lists, salaries and other
personnel information, and other business arrangements. The term "trade secrets
or other confidential information" is not meant to include any information
which, at the time of disclosure, is generally known by the public or any
competitors of the Bank. If the Employee has any questions regarding the
confidential status of information, he should contact the CEO.

 

B.                 All notes, data, reference items, sketches, drawings,
memoranda, records, and other materials in any way relating to any of the
information referred to in the Paragraph above or to the Bank's business shall
belong exclusively to the Bank and the Employee agrees to tum over to the Bank
all copies of such materials in the Employee's possession or control (whether
hard copy or electronic) at the Bank's request or upon the termination of the
Employee's employment.

 

C.                 All intellectual property, including, but not limited to, all
software (including, without limitation , computer programs, object code, source
code, documentation, notes, records, work papers, and all other materials
associated therewith), and all copyrights, trademarks, patents, trade secrets
and other proprietary rights related thereto shall be deemed (i) the sole and
exclusive property of the Bank (and/or the Bank's clients or customers if the
Bank so determines), and (ii) "trade secrets or other confidential information."
The Employee also agrees that any work prepared for the Bank or its customers or
clients that are susceptible of copyright protection shall be a
work-made-for-hire for the Bank. If any such work is deemed for any reason not
to be a work-made- for-hire, the Employee hereby agrees to irrevocably assign to
the Bank all of the Employee's right, title and interest in and to the copyright
in such work and

the Employee further agrees to execute all such documents and assurances, and to
take all such action, as the Bank shall request, in order to cause the rights
assigned hereby fully to vest in the Bank. The Employee hereby waives all
so-called "moral rights" relating to all work developed or produced by the
Employee hereunder, including, without limitation, any and all rights of
attribution, rights of approval, restriction or limitation of use or subsequent
modifications. In furtherance of the foregoing, and not in limitation thereof,
the Employee agrees to assign the Bank all of the Employee's right, title and
interest in and to any and all ideas, concepts, know how, techniques, processes,
methods, inventions, discoveries, developments, innovations and improvements
conceived or made by the Employee, whether alone or with others, during the
Employee's employment with the Bank, and which either (i) involve or are
reasonably related to the Bank's business or (ii) incorporate or are based on,
in whole or in part, any of the Bank's trade secrets or other confidential
information. (all of the aforesaid sometimes referred to herein as the
"Inventions"). The Employee agrees to disclose all Inventions to the Bank
promptly, and to provide all assistance reasonably requested by the Bank in the
preservation of the Bank's interest in the Inventions, such as by executing
documents, testifying and the like, which assistance shall be provided at the
Bank's expense but without any additional compensation to the Employee. The
Employee shall, at the Bank's expense, assist the Bank or its nominee to obtain
patent protection for such Inventions in any countries the Bank may elect in its
sole discretion throughout the world. All Inventions shall be the property of
the Bank or its nominees, whether patentable or not. The Employee hereby assigns
and agrees to assign to the Bank, all of the Employee's right title and interest
in and to all patent applications, patents and reissues related to any
Inventions. The Employee agrees to execute, acknowledge and deliver all
documents, and to provide other assistance, at the Bank's request and expense,
during and subsequent to the Employee's employment by the Bank, confirming the
complete ownership by the Bank of any and all Inventions, enabling the Bank or
its nominees to apply for and maintain patent protection (if applicable), and/or
any other legal protection that may then be available for the Inventions.



6

 

 



D.                The Employee acknowledges that any breach of this Section will
cause irreparable harm to the Bank and entitle the Bank to injunctive or other
equitable relief, as well as damages. Damages shall include, but are not limited
to, the Emplo yee’s payment of the court costs and reasonable attorneys' fees
incurred by the Bank to enforce this Agreement.

 

E.                 Protected Rights. The Employee understands that nothing
contained in this Agreement limits the Employee's ability to file a charge or
complaint with the Equal Employment Opportunity Commission, the Occupational
Safety and Health Administration, the Securities and Exchange Commission or any
other federal, state or local governmental agency or commission ("Government
Agencies"). The Employee further understands that this Agreement does not limit
the Employee's ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to the Company. This Agreement does not limit the Employee's right to
receive an award for information provided to any Government Agencies.

 

11.                  Code Section 409A Exemption. It is the parties' intent that
to the maximum extent possible, the payments contemplated under Sections
8{A)(iii) and {vi) be exempt from Section 409A of the Internal Revenue Code of
1986, as amended ("Code") under the "short-term deferral" exemption as described
under Treas. Reg. § 1.409A-l(b)(4) and/or the "separation pay" exemption under
Treas. Reg. §1.409-1(b)(9) such that the payments shall not be deemed "deferred
compensation" within the meaning of Code Section 409A. To the extent that any
amount payable under this Agreement shall not fall within an exception but shall
instead be "deferred compensation" subject to Code Section 409A, the following
terms shall apply.



 

 





7

 

 



A.                Termination of Employment. Any payments due under this
Agreement that are contingent upon the Employee's "termination of employment"
will not be paid unless and until the Employee incurs a "separation from
service" as set forth under Code Section 409A and the regulations promulgated
thereunder.

 

B.                 Restriction on Timing of Distributions. Notwithstanding any
provision of this Agreement to the contrary, if the Employee is considered a
Specified Employee at termination of employment under such procedures as
established by the Employer in accordance with Section 409A of the Code,
distributions of "deferred compensation" that are made upon termination of
employment may not commence earlier than six months after the date of such
termination. Therefore, in the event this Subsection (B) is applicable to the
Employee, any distribution of deferred compensation that would otherwise be paid
to the Employee within the first six months following the termination of
employment shall be accumulated and paid to the Employee in a lump sum on the
first day of the seventh month following the termination. All subsequent
distributions shall be paid in the manner specified. "Specified Employee" shall
mean a key employee (as defined in Section 416{i) of the Code without regard to
paragraph 5 thereof) of the Employer if any stock of the Employer is publicly
traded on an established securities market or otherwise.

 

C.                 Non-Transferability. The Employee may not sell, assign, or
transfer any deferred compensation or any of the benefits hereunder, and the
deferred compensation shall not be subject in any manner to alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment by the
Employee's creditors.

 

D.                Change in Form or Timing of Payments. All changes in the form
or timing of payments hereunder must comply with the following requirements. The
changes:

 

i.       may not accelerate the time or schedule of any payment, except as
provided in Section 409A of the Code and the regulations thereunder;

 

ii.       must be made at least 12 months prior to the termination of
employment;

 

iii.     must delay the commencement of payment for a minimum of five years from
the date the first payment was originally scheduled to be made; and

 

iv.      must take effect not less than 12 months after the election is made.







 

8

 

 



E.                 Compliance with Section 409A. This Agreement shall at all
times be administered and the provisions of this Section 11 shall be interpreted
consistent with the requirements of Section 409A of the Code and any and all
regulations thereunder, including such regulations as may be promulgated after
the effective date of this Agreement.

 

12.Code Section 280G.

 

A.    Notwithstanding any other provision of this Agreement or any other plan,
arrangement or agreement to the contrary, if any of the payments or benefits
provided or to be provided by the Bank or its affiliates to the Employee or for
the Employee's benefit pursuant to the terms of this Agreement or otherwise
("Covered Payments") constitute parachute payments ("Parachute Payments") within
the meaning of Section 280G of the Code and would, but for this Section 12, be
subject to the excise tax imposed under Section 4999 of the Code (or any
successor provision thereto) or any similar tax imposed by state or local law or
any interest or penalties with respect to such taxes (collectively, the "Excise
Tax"), then prior to making the Covered Payments, a calculation shall be made
comparing (i) the Net Benefit (as defined below) to the Employee of the Covered
Payments after payment of the Excise Tax to (ii) the Net Benefit payable to the
Employee if the Covered Payments are limited to the extent necessary to avoid
being subject to the Excise Tax. Only if the amount calculated under (i) above
is less than the amount under (ii) above will the Covered Payments be reduced to
the minimum extent necessary to ensure that no portion of the Covered Payments
is subject to the Excise Tax (that amount, the "Reduced Amount"). ''Net Benefit"
shall mean the present value of the Covered Payments net of all federal, state,
local, foreign income, employment and excise taxes.

 

B.    The Covered Payments shall be reduced in a manner that maximizes the
Employee's economic position. In applying this principle, the reduction shall be
made in a manner consistent with the requirements of Section 409A of the Code,
and where two economically equivalent amounts are subject to reduction but
payable at different times, such amounts shall be reduced on a pro rata basis
but not below zero.

 

C.    Any determination required under this Section 12, including whether any
payments or benefits are parachute payments, shall be made by the Bank in its
sole discretion. The Employee shall provide the Bank with such information and
documents as the Bank may reasonably request in order to make a determination
under this Section 12. The Bank's determination shall be final and binding on
the Employee.

 

D.     It is possible that after the determinations and selections made pursuant
to this Section 12 the Employee will receive Covered Payments that are in the
aggregate more than the amount provided under this Section 12 ("Overpayment") or
less than the amount provided under this Section 12 ("Underpayment").

 

i.                    In the event that it is established pursuant to a final
determination of a court or an Internal Revenue Service proceeding that has been
finally and conclusively resolved that an Overpayment has been made, then the
Employee shall pay any such Overpayment to the Bank together with interest at
the applicable federal rate (as defined in Section 7872(f)(2)(A) of the Code)
from the date of the Employee's receipt of the Overpayment until the date of
repayment.







 

9

 



 



ii.                    In the event that a court of competent jurisdiction
determines that an Underpayment has occurred, any such Underpayment will be paid
promptly by the Bank to or for the benefit of the Employee together with
interest at the applicable federal rate (as defined in Section 7872(f)(2)(A) of
the Code) from the date the amount would have otherwise been paid to the
Employee until the payment date.

 

13.                 Withholding. The Employer may withhold from any amounts
payable hereunder such Federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation.

 

14.                  Applicable Law. This Agreement will be construed and
enforced under and in accordance with the laws of the State of Maryland. The
parties agree that any appropriate state court located in Prince George's
County, Maryland, will have jurisdiction of any case or controversy arising
under or in connection with this Agreement and will be a proper forum in which
to adjudicate such case or controversy. The parties consent to the jurisdiction
of such courts.

 

15.                  Entire Agreement. This Agreement embodies the entire and
final agreement of the parties on the subject matter stated in the Agreement. No
amendment or modification of this Agreement will be valid or binding upon the
Employer or the Employee unless made in writing and signed by both parties. All
prior understandings and agreements relating to the subject matter of this
Agreement are hereby expressly terminated.

 

16.                 Severability. The parties agree that each of the provisions
included in this Agreement is separate, distinct and severable from the other
provisions of this Agreement and that the invalidity or unenforceability of any
Agreement provision will not affect the validity or enforceability of any other
provision of this Agreement. Further, if any provision of this Agreement is
ruled invalid or unenforceable by a court of competent jurisdiction because of a
conflict between the provision and any applicable law or public policy, the
provision will be redrawn to make the provision consistent with and valid and
enforceable under the law or public policy.

 

17.                  No Set-off by the Employee. The existence of any claim,
demand, action or cause of action by the Employee against the Employer, or any
affiliate of the Employer, whether predicated upon this Agreement or otherwise,
will not constitute a defense to the enforcement by the Employer of any of its
rights hereunder.



 



10

 



 



18.                  Notice. All notices and other communications required or
permitted under this Agreement will be in writing and, if mailed by prepaid
first-class mail or certified mail, return receipt requested, will be deemed to
have been received on the earlier of the date shown on the receipt or three
business days after the postmarked date thereof. In addition, notices hereunder
may be delivered by hand, facsimile transmission or overnight courier, in which
event the notice will be deemed effective when delivered or transmitted. All
notices and other communications under this Agreement must be given to the
parties hereto at the following addresses:



 

 

(i)If to the Employer, to it at:

 



1525 Pointer Ridge Road

Bowie, Maryland 20716

Attn: President



 

(ii)If to the Employee, to the Employee at:

 



624 Current Court

La Plata, Maryland 20646



 



 

19.                  Assignment. Neither party hereto may assign or delegate
this Agreement or any of its rights and obligations hereunder without the
written consent of the other party hereto.

 

20.                  Waiver. A waiver by the Employer of any breach of this
Agreement by the Employee will not be effective unless in writing, and no waiver
will operate or be construed as a waiver of the same or another breach on a
subsequent occasion.

 

21.                  Interpretation. Words importing the singular form shall
include the plural and vice versa. The terms "herein," "hereunder," "hereby,"
"hereto," "hereof' and any similar terms refer to this Agreement. Any captions,
titles or headings preceding the text of any article, section or subsection
herein are solely for convenience of reference and will not constitute part of
this Agreement or affect its meaning, construction or effect.

 

22.                  Rights of Third Parties. Nothing herein expressed is
intended to or will be construed to confer upon or give to any person, firm or
other entity, other than the parties hereto and their permitted assigns, any
rights or remedies under or by reason of this Agreement.

 

23.                 Survival. The obligations of the Employee pursuant to
Sections 5, 6, 7, 8 and 9 will survive the termination of the employment of the
Employee hereunder for the period designated under each of those respective
sections.

 

24.                 This Agreement shall extend to, and be binding upon the
Employee, and upon the Bank and its successors and assigns and the term "Bank"
as used herein shall include its successors and assigns whether by merger,
consolidation, combination or otherwise.

 

[signatures appear on following page]



 

 

11

 



 



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement to be
executed as of the date first set forth above.



 



WITNESS/AITEST:  

THE EMPLOYER:

OLD LINE BANK

      /s/ Mark A. Semanie   /s/ James W. Cornelsen     James W. Comelsen
Executive Vice President and Chief Operating Officer   Title: President and
Chief Executive Officer             WITNESS:   THE EMPLOYEE:       /s/ Elise M.
Hubbard   /s/ William J. Bush     William J. Bush Executive Vice President and  
  Chief Financial Officer    



 





 

 

 

12



 

